DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, in line 4, the word --- permanent --- should be added before the second occurrence of the word “marker” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 40, in lines 1-2, the limitation “the first portion of the localization element extending…longitudinally past the localization element…” is recited.  It is unclear as to how the localization element (i.e. first portion of the localization element) can extend longitudinally past itself.  For examination purposes, Examiner assumes that Applicant simply intended to set forth that the first portion of the localization element extends away from the second portion of the localization element.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24, 28-30, 32-33, 37-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckman et al. (US Pub No. 2005/0234336) in view of Beane et al. (US Pub No. 2004/0034357).
With regards to claims 24 and 37, Beckman et al. disclose a biopsy site marker (100), comprising: 
(a) 	a cylindrical body (10), the body including a hydrogel material, the body being bioabsorbable and defining an exterior surface (paragraphs [0056], [0059], [0075], referring to the body (10) having a layer of bioabsorbable material as an outer shell (14), wherein the body of the device is made from a hydrogel; paragraph [0072], referring to the marking device having a cylindrical body; Figure 3);
(b) 	a permanent marker element (12) embedded in the body, the marker element defining a coil shape and having a plurality of loops forming a coil (paragraphs [0073]-[0074], [0078], referring to the marker (12) which may be permanently radiopaque or echogenic; paragraph [0033], referring to the markers including metal objects such as “coils”, which, by definition, has a plurality of loops; Figure 3).
However, Beckman et al. do not specifically disclose that their marker further
comprises a localization element including a first end/portion and a second end/portion, the first end/portion being embedded in the body proximate the permanent marker element and extending away from the marker element, the second end/portion extending from an exterior surface of the body and disposed outside of the exterior surface of the body.
	Beane et al. disclose an implantable device which includes a cylindrical shell (312, i.e. “body”), the shall defines two holes (316a, 316b) for passage of a suture (318) therethrough (Abstract; paragraphs [0083]-[0085]; Figures 5A,B, note that the suture (318, “localization element”) includes a first end embedded in the body (312) and a second end extending from an exterior surface of the body (312)).  The implantable device can then be affixed to soft tissue or tied to a bone (paragraph [0085]).  
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the marker of Beckman et al. further comprises a localization element including a first end/portion and a second end/portion, the first end/portion being embedded in the body proximate the permanent marker element and extending away from the marker element, the second end/portion extending from an exterior surface of the body and disposed outside of the exterior surface of the body, as taught by Beane et al., in order to be able to affix the marker to soft tissue or bone, thereby providing anchoring/stabilization of the marker (paragraph [0085]).
	With regards to claim 28, Beckman et al. disclose that the coil shape of the permanent marker element defines a core and a plurality of loops (paragraph [0033], referring to the markers including coils, wherein a “coil” is defined as “a number of turns of wire wound around a core”, and therefore the disclosed “coil” inherently has a shape that defines a core and a plurality of loops/turns), the hydrogel material of the body being disposed within the core and between the loops of the permanent marker element (paragraph [0074], referring to the marker (12) being suspended in the interior of hte body, woven into the body, press fit into the body, etc., and thus the marker (12) is embedded/integrated within the hydrogel material within the body (10), which would inherently result in the hydrogel material being disposed within the empty space of coil marker, which would include the core and loops the coil); Figure 3, note how the hydrogel material inside the body (10) is disposed within the empty spaces of hte marker (12)).
	With regards to claim 29, Beckman et al. disclose that the permanent marker element (12) is centered within the body (paragraph [0073], referring to the marker (12) located “at” the geometric center of body (10)); Figures 2-3).  
	With regards to claim 30, Beckman et al. disclose that the permanent marker is off-center within the body (paragraph [0073], referring to the marker (12) being “near” the geometric center of the body (10), and therefore is considered to be off-center (i.e. “near”, but not “at” a center is off-center)).
	With regards to claim 32, Beane et al. disclose that the localization element includes a suture material (paragraph [0084], referring to the suture (318); Figure 5).
	With regards to claim 33, Beane et al. disclose that the second end of the localization element defines a length, the length being configured such that a portion of the second end is positioned outside of a patient when the marker is disposed within the patient (paragraphs [0084]-[0085], Figure 5B, note that a portion of the second end of the suture (318) is positioned outside of a patient when the marker (312) is disposed within the patient).
	With regards to claim 38, Beckman et al. disclose that the body defines a longitudinal axis (See Figure 3A, wherein the body (10) defines a longitudinal axis), the marker element being aligned with the longitudinal axis (paragraph [0073], referring to the marker (12) being located at the geometric center of the body (10), and therefore the marker element would be aligned with the longitudinal axis running through the center of the body (10); Figure 3).  Though Beckman et al. do not specifically disclose that the marker element/coil is arranged such that each loop of the plurality of loops extends perpendicularly relative to the longitudinal axis, it would have been obvious to one of ordinary skill in the art to rearrange the marker element such that each loop of the plurality of loops extends perpendicularly relative to the longitudinal axis, as the rearrangement of parts has been held by the court to be an obvious matter of design choice.  See MPEP 2144.04, VI., C..
	With regards to claim 41, Beane et al. disclose that the second portion of the localization element having a bent portion relative to a longitudinal axis defined by the body (see Figures 5A,B, note that the portion (i.e. “second portion”) of the suture (318) that is disposed outside of the exterior surface of the body has a flexibility such that it can assume the claimed bent portion).

Claims 34, 39-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckman et al. in view of Beane et al. as applied to claims 24 and 37 above, alone, or alternatively, further in view of Sirimanne et al. (US Patent No. 6,356,782).
With regards to claims 34, 39-40 and 42, as discussed above, the above combined references meet the limitations of claims 24 and 37.  Further, Beckman et al. disclose that the coil shape of the permanent marker element defines a core and a plurality of loops oriented around the core (paragraph [0033], referring to the markers including coils, wherein a “coil” is defined as “a number of turns of wire wound around a core”, and therefore the disclosed “coil” inherently has a shape that defines a core and a plurality of loops/turns).  Further, since the coil marker (12) of Beckman et al. is located at the center of the body (paragraph [0073], referring to the marker (12) being located “at” the geometric center of the body (10)) and since at least a portion of the localization element (318) extends through at least a portion of the center of the body (312) (see Figure 5A of Beane et al.), it would follow that in the above combined references, at least a portion of the localization element extends through at least a portion of the core of the permanent marker element since the localization element extends through a center of the device and the coil (and hence core of coil) is located at the center of the device/marke and the fist portion of the localization element extends away from the second portion of the localization element (see Figures 5A, B) of Beane et al..   
However, in the alternative, if it not clear that the above combined references would result in at least a portion of the localization element extending through at least a portion of the core of the permanent marker element, Sirimanne et al. disclose ring-shaped markers (154) which may be suspended a cylindrical body (104) (Abstract; column 6, lines 8-16, 39-50).  A suture or wire can be looped through the band/ring (154, note that marker (154) is a ring-shaped marker, similar to how a coil is a ring-shaped marker), wherein the suture/wire (158) is flexible to facilitate the expansion of the body while in the cavity (column 9, lines 4-6; further note, as set forth in column 10, line 63-column 11, line 14, the suture or wire markers (158) can be combined with any other type marker, including marker band (154), wherein the suture (158) extending through the center of the ring-shaped marker (154) allows marking of the cavity perimeter and establishing of the directionality of the cavity itself).
	Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art at least a portion of the localization element of the above combined references extend through at least a portion of the core of the permanent marker element (i.e. ring-shaped marker in the form of a coil of Beckman et al.), as taught by Sirimanne et al., in order to allow marking of the cavity perimeter and establishing of the directionality of the cavity itself (column 10, lien 63-column 11, line 14).  

Claims 25-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckman et al. in view of Beane et al. as applied to claims 24 and 28 above, and further in view of Burbank et al. (US Pub No. 2006/0036165).
With regards to claims 25 and 31, as discussed above, the above combined references meet the limitations of claims 24 and 28.  However, they do not specifically disclose that the body defines a plurality of air-filled cavities, the air-filled cavities being configured to reflect ultrasonic radiation to identify a location of the permanent marker element within the body.
Burbank et al. disclose biopsy site markers, wherein the biopsy site markers have high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).  The markers include gas-filled internal pores (25; “air/gas-filled cavities”)) (Abstract; paragraphs [0055]-[0056], Figures 2A,B).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the body of the above combined references define a plurality of air-filled cavities, the air-filled cavities being configured to reflect ultrasonic radiation, as taught by Burbank et al., in order to provide a marker having high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).
With regards to claim 26, Burbank et al. disclose that the one or more air-filled cavities of the plurality of air-filled cavities defining a different shape relative to one or more other air-filled cavities (paragraph [0052], referring to the plurality of irregular shaped pores (22), which, as seen in Figure 2A, are defined as a plurality of different shapes; Figure 2A).  
With regards to claim 27, Burbank et al. disclose that each air-filled cavity of the plurality of air-filled cavities defines a round shape (paragraph [0056]; Figure 2B).  

Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckman et al. in view of Beane et al. as applied to claim 24 above, and further in view of Burbank et al., alone, or, alternatively, further in view of Sirimanne et al..
With regards to claims 35 and 36, as discussed above, the above combined references meet the limitations of claim 24.  Further, Beckman et al. disclose that the coil shape of the permanent marker element defines a core and a plurality of loops oriented around the core (paragraph [0033], referring to the markers including coils, wherein a “coil” is defined as “a number of turns of wire wound around a core”, and therefore the disclosed “coil” inherently has a shape that defines a core and a plurality of loops/turns).  Further, since the coil marker (12) of Beckman et al. is located at the center of the body (paragraph [0073], referring to the marker (12) being located “at” the geometric center of the body (10)) and since at least a portion of the localization element (318) extends through at least a portion of the center of the body (312) (see Figure 5A of Beane et al.), it would follow that in the above combined references, at least a portion of the localization element extends through at least a portion of the core of the permanent marker element since the localization element extends through a center of the device and the coil (and hence core of coil) is located at the center of the device/marker.   
However, they do not specifically disclose that the body defines a plurality of air-filled cavities, the air-filled cavities being configured to reflect ultrasonic radiation to identify a location of the permanent marker element within the body.
Burbank et al. disclose biopsy site markers, wherein the biopsy site markers have high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).  The markers include gas-filled internal pores (25; “air/gas-filled cavities”)) (Abstract; paragraphs [0055]-[0056], Figures 2A,B).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the body of the above combined references define a plurality of air-filled cavities, the air-filled cavities being configured to reflect ultrasonic radiation, as taught by Burbank et al., in order to provide a marker having high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).
With regards to the limitation concerning at least a portion of the localization element extending through at least a portion of hte core of the permanent marker element, in the alternative, if it not clear that the above combined references would result in at least a portion of the localization element extending through at least a portion of the core of the permanent marker element, Sirimanne et al. disclose ring-shaped markers (154) which may be suspended a cylindrical body (104) (Abstract; column 6, lines 8-16, 39-50).  A suture or wire can be looped through the band/ring (154, note that marker (154) is a ring-shaped marker, similar to how a coil is a ring-shaped marker), wherein the suture/wire (158) is flexible to facilitate the expansion of the body while in the cavity (column 9, lines 4-6; further note, as set forth in column 10, line 63-column 11, line 14, the suture or wire markers (158) can be combined with any other type marker, including marker band (154), wherein the suture (158) extending through the center of the ring-shaped marker (154) allows marking of the cavity perimeter and establishing of the directionality of the cavity itself).
	Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art at least a portion of the localization element of the above combined references extend through at least a portion of the core of the permanent marker element (i.e. ring-shaped marker in the form of a coil of Beckman et al.), as taught by Sirimanne et al., in order to allow marking of the cavity perimeter and establishing of the directionality of the cavity itself (column 10, lien 63-column 11, line 14).  
	Additionally, with regards to claim 36, the marker of the above combined references would result in the loops of the permanent marker element being oriented perpendicular relative to the longitudinal axis defined by the first end of the localization element (see Beane et al., wherein, in Figure 5A, the portion of the suture (318) that is within the body (312) defines a longitudinal axis, which would be perpendicular to the loops of the coil of Burbank et al; further note that Sirimanne et al. discloses that the suture is looped “through” the ring-shaped band (154), wherein the loop of the ring-shaped band (154) would therefore be perpendicular to the longitudinal axis of the suture passing through it, and therefore it would follow that the loops of the permanent marker element (i.e. ring-shaped coil marker (12)) of Beckman et al. would be oriented perpendicularly relative to the longitudinal axis of the first end of the localization element of the above combined references).  

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckman et al. in view of Beane et al. and Burbank et al., alone, or, alternatively, further in view of Sirimanne et al..
With regards to claim 43, Beckman et al. disclose a biopsy site marker, comprising:
(a) a cylindrical bioabsorbable body (10), the body defining an exterior surface and a longitudinal axis (paragraphs [0056], [0059], [0075], referring to the body (10) having a layer of bioabsorbable material as an outer shell (14), wherein the body of the device is made from a hydrogel; paragraph [0072], referring to the marking device having a cylindrical body; Figure 3);
(b) a marker element (12) disposed within the body (10), the marker element having a plurality of loops forming a coil (paragraphs [0073]-[0074], [0078], referring to the marker (12) which may be permanently radiopaque or echogenic; paragraph [0033], referring to the markers including metal objects such as “coils”, which, by definition, has a plurality of loops; Figure 3).
	However, Beckman et al. do not specifically disclose that the hydrogel material defining a plurality of air-filled echogenic features.
Further, Beckman et al. do not specifically disclose that their marker further comprises an elongate element including a first end and a second end, the first end being embedded in the body and extending away from the marker element along the longitudinal axis, a portion of the first end being disposed within one or more loops of the plurality of loops of the marker element, the second end disposed outside of the exterior surface of the body.
Beane et al. disclose an implantable device which includes a cylindrical shell (312, i.e. “body”), the shall defines two holes (316a, 316b) for passage of a suture (318) therethrough (Abstract; paragraphs [0083]-[0085]; Figures 5A,B, note that the suture (318, “elongate element”) includes a first end embedded in the body (312) and a second end extending from an exterior surface of the body (312)).  The implantable device can then be affixed to soft tissue or tied to a bone (paragraph [0085]).  
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the marker of Beckman et al. further comprises an elongate element including a first end and a second end, the first end being embedded in the body and extending away from the marker element along the longitudinal axis, the second end disposed outside of the exterior surface of the body (paragraph [0085]).
	However, the above combined references do not specifically disclose that the hydrogel material defines a plurality of air-filled echogenic features.
Burbank et al. disclose biopsy site markers, wherein the biopsy site markers have high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).  The markers include gas-filled internal pores (25; “air/gas-filled cavities”)) (Abstract; paragraphs [0055]-[0056], Figures 2A,B).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the hydrogel material of the above combined references define a plurality of air-filled echogenic features, as taught by Burbank et al., in order to provide a marker having high ultrasound reflectivity, presenting a substantial acoustic signature from a small marker, so as to avoid obscuring diagnostic tissue features in subsequent imaging studies, and can be readily distinguished from biological features (Abstract).
Further, since the coil marker (12) of Beckman et al. is located at the center of the body (paragraph [0073], referring to the marker (12) being located “at” the geometric center of the body (10)) and since at least a portion of the elongate element (318) extends through at least a portion of the center of the body (312) (see Figure 5A of Beane et al.), it would follow that in the above combined references, at least a portion of the first end is disposed within one or more loops of the plurality of loops of the marker element since the localization element extends through a center of the device and the coil (and hence loops of the coil) are located at the center of the device/marker (see Figures 5A,B of Beane et al.).
With regards to the limitation concerning at least a portion of the first end being disposed within one or more loops of the plurality of loops of the marker element, in the alternative, if it not clear that the above combined references would result in at least a portion of the first end being disposed within one or more loops of the plurality of loops of the marker element, Sirimanne et al. disclose ring-shaped markers (154) which may be suspended a cylindrical body (104) (Abstract; column 6, lines 8-16, 39-50).  A suture or wire can be looped through the band/ring (154, note that marker (154) is a ring-shaped marker, similar to how a coil is a ring-shaped marker), wherein the suture/wire (158) is flexible to facilitate the expansion of the body while in the cavity (column 9, lines 4-6; further note, as set forth in column 10, line 63-column 11, line 14, the suture or wire markers (158) can be combined with any other type marker, including marker band (154), wherein the suture (158) extending through the center of the ring-shaped marker (154) allows marking of the cavity perimeter and establishing of the directionality of the cavity itself).
	Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art at least a portion of the first end of the above combined references be disposed within one or more loops of the plurality of loops of the marker element (i.e. ring-shaped marker in the form of a coil of Beckman et al.), as taught by Sirimanne et al., in order to allow marking of the cavity perimeter and establishing of the directionality of the cavity itself (column 10, lien 63-column 11, line 14).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiler et al. (US Pub No. 2009/0216115) discloses apparatus and methods for anchoring implanted wireless markers, wherein a suture line may be embeded in the casing/body of the marker (Abstract; paragraphs [0053]-[0055]; Figures 4, 6-7, 10-11).
Drews et al. (US Pub No. 2005/0080454) disclose an implantable device (2) including a flag (10) made of suture material, wherein the flag acts as a marker visible by ultrasound (paragraph [0084], Figure 43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793